Title: To George Washington from Oliver Wolcott, Jr., 12 January 1798
From: Wolcott, Oliver Jr.
To: Washington, George

 

Dear Sir
Philadelphia] Jany 12 1798

An apology is due for the long delay on my part in replying to your favour of Decr 17th—Mr Barker on the second application informed me that the 500 Dolls. had been placed in Bank to the Credit of Mr Ross, who was not in town—Mr Ross has just arrived & from him I have recd 1961 30/100 which I enclose in a draft on Alexandria—Mr Ross desires a rect.
No dispatches have been recd from France the prospect of accomodation is unfavourable not to say desperate—In Congress there appears to be a languor & want of Union which forebodes no good.
The condolence which you are pleased to express on account of the bereavement which I have suffered, has I trust made a proper impression on my mind; and I hope that the consolations which the occurrence admits are also suitably appreciated. Considering the prospects of our Country, it appears to me that death can have no terrors for those who have had the felicity to be the benefactors of their age.
Mrs Wolcott joins me in presenting respects for Mrs Washington & Miss Custis. I am Dear sir, with perfect respect & attachment your obdt servt

Oliv. Wolcott

